Case 20-00088-amc         Doc 18   Filed 06/25/20 Entered 06/25/20 11:25:14         Desc Main
                                   Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                 )
                                       ) Chapter 7
CHERRY BROS., LLC.,                    ) Case No. 19-11644-amc
                                       )
                     Debtor.           )
____________________________________)
                                       )
Gary F. Seitz, as Chapter 7 Trustee of )
the Estate of Cherry Bros., LLC.,      )
                                       )
                     Plaintiff,        )
               v.                      ) Adv. Proc. No.: 20-00088-amc
                                       )
Nationwide Mutual Insurance, CO.,      )
                                       )
                     Defendant.        )
____________________________________)

                         STIPULATION REGARDING MEDIATION

         Pursuant to the Order Establishing Streamlined Procedures Governing Adversary

Proceedings Brough by Plaintiff Pursuant to Sections 502, 547, 458, 549 and 550 of the

Bankruptcy Code (the “Procedures Order”), dated April 15, 2020, Gary F. Seitz, as Chapter 7

Trustee of the Estate of Cherry Bros., LLC (“Plaintiff”), through its counsel, and Nationwide

Mutual Insurance Company, (“Defendant”), through its counsel, hereby stipulate as follows:

         1. The parties have elected to proceed to mediation. Accordingly, formal discovery in

this adversary proceeding is currently stayed pursuant to the terms of the Court’s ORDER

ESTABLISHING           STREAMLINED          PROCEDURES          GOVERNING       ADVERSARY

PROCEEDINGS BROUGHT BY PLAINTIFF PURSUANT TO SECTIONS 502, 547, 548, 549

AND 550 OF THE BANKRUPTCY CODE (Doc. No. 562, Case No. 19-11644) (the

“Procedures Order”).

         2. The parties agree to select a Mediator by July 17, 2020.
Case 20-00088-amc       Doc 18    Filed 06/25/20 Entered 06/25/20 11:25:14           Desc Main
                                  Document     Page 2 of 3



       3. Mediation between the parties shall proceed in accordance with the Procedures Order

and the deadlines set forth therein and shall be conducted in accordance with the Local Rules of

the United States Bankruptcy Court for the Eastern District of Pennsylvania and/or otherwise as

may be agreed by the parties and the Mediator.

       4. The parties are free to withdraw their consent to mediation and proceed with

discovery in the adversary proceeding at any time.



Dated: June 24, 2020

GELLERT SCALI BUSENKELL &                        ICE MILLER LLP
BROWN, LLC
                                                 /s/ John C. Cannizzaro
/s/ Holly S. Miller                              John C. Cannizzaro, Esq.
Holly S. Miller, Esquire                         Daniel M. Anderson, Esq.
8 Penn Center                                    250 West Street, Suite 700
16 28 John F. Kennedy Blvd., Suite1901           Columbus, OH 43215
Philadelphia, PA 19103
                                                 Attorney for Defendant
Attorney for Gary F. Seitz, as Chapter 7
Trustee for the Estate of Cherry Bros., LLC
Case 20-00088-amc      Doc 18   Filed 06/25/20 Entered 06/25/20 11:25:14   Desc Main
                                Document     Page 3 of 3




IT IS SO ORDERED this ____ day of __________ 2020.


                                  BY THE COURT:



 Date: June 25, 2020              ___________________________________________
                                  ASHELY M. CHAN
                                  UNITED STATES BANKRUPTCY JUDGE
